DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment filed 12/13/2021, has been entered.

     Claims 1-69, 78 and 79 have been canceled.
     Claims 1-63 have been canceled previously.

     Claims 64, 72, 77 and 80 have been amended.

     Claims 64, 70-77 and 80-82 are pending. 

                                                  REASONS FOR ALLOWANCE

3.  The following is an Examiner's Statement of Reasons for Allowance:  

     Given the prosecution of parent USSN 13/425,058, now U.S. Patent No. 10,466,251,
     the prior art does not appear to teach or suggest the claimed methods
     where the rapid in vivo exchange of administered and endogenous IgG4 antibodies was not appreciated by the field a general phenomenon or as a property of natalizumab, 
     including that the dose amount or dose period could be adjusted to account for this rapid exchange,
      including in order to account for rapid exchange is to specifically detect the fraction of administered natalizumab that is not exchanged and thereby adjust the dose
      or account for the rapid in vivo exchange is to adjust the administered dose of natalizumab based on the amount of endogenous IgG4 present in the subject prior to administer the natalizumab base on the amount of endogenous IgG4 present in the prior subject prior to administered the natalizumab 
      where it was not understood that administered IgG4 antibodies such as natalizumab would equilibrate so rapidly in vivo so as to profoundly affect the meaningfully active fraction of natalizumab present in the subject.      

     The prior art does not appear to teach or suggest the claimed methods.

     The terminal disclaimer, filed on 12/13/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 10,466,251 has been accepted.   
    The terminal disclaimer has been recorded. 

     Accordingly, the instant claims are deemed free of the prior art and deemed allowable.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December 20, 2021